 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1024 
In the House of Representatives, U. S.,

January 27, 2010
 
RESOLUTION 
Expressing support for designation of January as Poverty in America Awareness Month. 
 
 
Whereas, in 2008, the Census Bureau found that the number of people living in poverty has jumped by nearly 2,600,000 to 39,800,000, the highest number since 1960; 
Whereas that same report found that the percentage of people living in poverty, 13.2 percent, rose to the highest level since 1997; 
Whereas, in 2008, the number of children who lived in poverty increased by 744,000 to 14,000,000; 
Whereas the share of people in the United States who have incomes that fall below half of the Federal poverty line reached 5.7 percent, or 17,100,000 people, its highest level since 1994; 
Whereas the next Census report on poverty will likely illustrate higher levels of poverty as the report will reflect data from 2009, a year in which the economy experienced substantial job loss and historic levels of long-term unemployment, leading some experts to project that the overall poverty rate may increase by 1.5 percentage points and the percentage of children living in poverty may increase by 6 percentage points in the next report; 
Whereas, between 1989 and 2000, the overall poverty rate declined by 1.5 percentage points and child poverty decreased by 3.4 percentage points, those achievements have been nearly reversed as the overall poverty rate increased by 1.9 percentage points and child poverty increased by 2.8 percentage points from 2000 to 2008; 
Whereas there is broad consensus among researchers and policy experts that the Federal poverty measure is outdated and inadequate in determining the depth and extent of poverty in the United States; 
Whereas rising levels of poverty and economic hardship have a severe impact on the overall well-being of children in the Nation; 
Whereas the U.S. Census Bureau and other organizations have highlighted the unmet needs that existed for some of the most vulnerable families prior to the recession; 
Whereas while the Federal Government has provided critical assistance to needy individuals and families in their time of need, more can and should be done to strengthen the Nation’s safety-net programs, and other programs investing in communities and families to ensure that all needy people in the United States have access to the support services for which they are eligible; 
Whereas, during the present economic downturn, Congress should do more to help individuals and families rise out of poverty and maintain economic stability through the use of a variety of programs promoting education and training, childcare assistance, housing security, and related services; and 
Whereas it would be appropriate to designate the month of January 2010 as Poverty in America Awareness Month: Now, therefore, be it  
 
That— 
(1)the House of Representatives— 
(A)supports the designation of Poverty in America Awareness Month; and 
(B)recognizes the important contributions of those individuals and organizations that have made a commitment to providing critical support and services to needy individuals and families; and 
(2)it is the sense of the House of Representatives that— 
(A)eradicating poverty in the United States should be the goal for all people in the United States, including all levels of government; 
(B)the severe economic downturn has highlighted the need to ensure that the Nation’s most vulnerable individuals and families are able to meet their most fundamental needs during a time of financial crisis; and 
(C)Congress should recommit itself to helping individuals and families facing economic hardship receive the assistance they need and deserve in moving towards greater economic security through programs under Title IV of the Social Security Act and other related programs. 
 
Lorraine C. Miller,Clerk.
